 

Case: 4:20-cv-00794-JG Doc #: 113-2 Filed: 06/05/20 1 of 1. PagelD #: 1431

Case 4:01-cr-00304-YK Document 1321 Filed 05/15/20 Page 7 of 9

U.S. Department of Justice

Federal Bureau of Prisons

 

Federal Correctional Institution

 

Elkton, Ohio 44415

Date: May 7, 2020
Reply to lL
Attn of: Mark K. Williams, Warden
Subject: Compassionate Release/Reduction in Sentence
To: WIMKELMAN, George A
Reg. No. 10505-0067
Unit FA

This is in response to your request for a reduction in sentence (RIS)
based on underlying heaith issues and concerns about COVID-19.

Title 18 of the United States Code, sdction 3582(c) {1} (A), allows a
sentencing court, on motion of the Director of the BOP, to reduce a
term of imprisonment for extraordinary or compelling reasons. BOP
Program Statement No. 5050.50, Compassionate Release/Reduction in
Sentence: Procedures for Implementation of 18 U.S.C. §§ 3582 (c) (1) (A)
and 4205(g)}, provides guidance on the types of circumstances that present
extraordinary or compelling reasons, such as the inmate’s terminal
medical condition; debilitated medical condition; status as a “new law”
elderly inmate, an elderly inmate with medical conditions, or an “other
elderiy inmate”; the death or incapacitation of the family member
caregiver of the inmate’s child; or the incapacitation of the inmate's
spouse or registered partner. Your request has been evaluated
consistent with this general guidance. Health Services staff have
reviewed your medical records and determined you do not meet the criteria
for a compassionate release/reduction in sentence at this time.

The BOP is taking extraordinary measures to contain the spread of
COVID-19 and treat any affected inmates. We recognize that you, like
all of us, have legitimate concerns and fears about the spread and effects
of the virus. However, your concern about being potentially exposed
to, ox possibly contracting, COVID-19 does not currently warrant an
early release from your sentence. Accordingly, your RIS request is
denied at this time.

ExHisir B

_
